                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 PARKER EXCAVATING, INC.,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00165-MR
                                       )
                 vs.                   )
                                       )
 HIGHLANDS AT CULLOWHEE,               )
 LLC, et al,                           )
                                       )
             Defendant).               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 29, 2021 Memorandum of Decision and Order.

                                               March 29, 2021




         Case 1:20-cv-00165-MR Document 10 Filed 03/29/21 Page 1 of 1
